ORDER
PER CURIAM.
This is an appeal from the denial of a Rule 29.15 motion for post conviction relief. Appellant Shroy Ridley was found guilty of one count robbery in the first degree, § 569.020, RSMo 20001, and one count of armed criminal action § 571.015. Ridley was sentenced to twelve year concurrent sentences. Appellant claims counsel was ineffective for failure to put three potential alibi witnesses on the stand.

. All statutory references are to the Revised Statutes of Missouri 2000, unless other indicated.